Title: To John Adams from Timothy Pickering, 16 August 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Philadelphia Augt. 16. 1799.

Upon the receipt of your letter inclosing the letter and deposition of Capt. Ebenr. Giles of Beverly, I turned to some communications I had some time before received from Captain Truxtun, in which he had, and I still think justly, ascribed the beating given to Giles on board the British frigate Daphne, to his own extremely improper and insolent behaviour. This I think will appear from the details in the inclosed letter to Captain Giles, which I have taken from Capt. Truxtun’s communications, and which I judged proper to be sent to him, to silence his complaints. And because he will probably have been busy in propagating his own misrepresentations, to increase causeless irritations, I have addressed a copy of my letter to Giles, to Mr. Goodhue, to hand to the Insurance office in Salem.
Under the circumstances mentioned, it seemed to me wholly unnecessary to apply to Mr. Liston, upon Giles’s complaint.
If you approve of the course I have taken in this matter, you will have the goodness to seal the two letters, to be forwarded in the mail.
I have the honor to be, / with great respect, / sir your obt. servt.

Timothy Pickering